           Case: 17-15134     Doc: 217      Filed: 11/14/18    Page: 1 of 9




Dated: November 14, 2018
The following is ORDERED:




__________________________________________________________________


           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

In re:
                                                   Case No. 17-15134 SAH
CATHOLIC UNIVERSITY OF
OKLAHOMA, dba ST. GREGORY'S                        Chapter 7
UNIVERSITY, INC.,

             Debtor.

BENEDICTINE FATHERS OF SACRED
HEART MISSION, INC., an Oklahoma
not for profit corporation;

             Plaintiff,
v.                                                 Adversary No. 18-01048 SAH

ST. GREGORY’S UNIVERSITY, INC., an
Oklahoma not for profit corporation, also
known as CATHOLIC UNIVERSITY OF
OKLAHOMA, INC., an Oklahoma not for
profit corporation, d/b/a ST. GREGORY’S
UNIVERSITY; CITIZEN POTAWATOMI
COMMUNITY DEVELOPMENT
CORPORATION, an enterprise of a
federally recognized Native American
tribe; CATHOLIC ORDER OF
FORESTERS, an Illinois fraternal benefit
society; CITIZEN POTAWATOMI
NATION, a federally recognized Native
American tribe,

             Defendants.
             Case: 17-15134       Doc: 217       Filed: 11/14/18   Page: 2 of 9




               ORDER ON TRUSTEE'S MOTION TO COMPROMISE
            CONTROVERSY AND SETTLE PENDING SUIT/ADVERSARY
                     (RE Adversary No. 18-01048 SAH)

       ON THIS DAY there comes on for consideration before this Court the above-

described Motion of the Trustee to Compromise Controversy and settle pending

Suit/Adversary, between the bankruptcy estate of Catholic University of Oklahoma, Inc.,

dba St. Gregory’s University, Inc., (the “Estate”), the Benedictine Fathers of Sacred Heart

Mission, Inc., ( “Abbey”), the Citizen Potawatomi Community Development Corporation,
(“CPNCDC”), the Catholic Order of Foresters, (“Foresters”), and the Citizen Potawatomi

Nation, (“CPN”), [Doc: 33]/[Doc: 35].1 Upon representation of counsel, said Motion was filed

October 22, 2018, notice was duly given to all parties in interest pursuant to Local Rule

9007-1, the time for response expired November 13, 2018, and no response or objection

has been filed or served. Any findings of fact herein are based upon representations of

counsel.

       IT IS THEREFORE ORDERED:              That the Trustee’s Motion to Compromise is

sustained, the proposed settlement set forth therein is approved and the Trustee is

authorized to settle all claims of the Estate described in the Motion to Compromise upon

the following terms as set forth therein:
              a.     The Trustee will file a Motion to Sell Free and Clear of
                     Liens and Encumbrances for the Estate’s Interest in the
                     real estate identified in the attached Exhibit “A,” (the
                     “Motion to Sell”);

              b.     The Motion to Sell will seek approval of a sale for a net
                     purchase price of not less than the total payoff of the
                     liens of CPNCDC and Foresters and will provide that
                     the liens of CPNCDC and Foresters will attach to the
                     sale proceeds;


       1
        At the direction of the Court Clerk, a “Corrected” Motion to Compromise was filed
in Adversary No. 18-01048 SAH changing only the style of the motion. The mailing date for
the pleading remained October 22, 2018.

                                             2
Case: 17-15134    Doc: 217        Filed: 11/14/18   Page: 3 of 9




c.    Upon entry of a final unappealed order approving the
      Motion to Sell, the Estate will execute and deliver to the
      Abbey a deed conveying the Stables/Shapes Center
      Property and all improvements as described in the
      attached Exhibit “B”;

d.    Upon entry of a final unappealed order approving the
      Motion to Sell, the Estate will execute and deliver to the
      Abbey a deed conveying a tract of land containing a
      metal storage building owned by the Abbey, (the
      “Building Tract”), and all improvements as described in
      the attached Exhibit “C”;

e.    Upon entry of a final unappealed order approving the
      Motion to Sell, the Abbey will execute and deliver to the
      Estate a deed conveying the Theater Property and all
      improvements as described in the attached Exhibit “D”;

f.    Upon entry of a final unappealed order approving the
      Motion to Sell, the Estate and the Abbey will execute
      and deliver to one another: (1) an Access and Parking
      Easement Agreement in a form to be negotiated in good
      faith by and agreed to by the Estate, the Abbey and the
      Stalking Horse Buyer, and (2) Lease Agreement
      regarding a portion of the Theater Property in a form to
      be negotiated in good faith by and agreed to by the
      Abbey and the Stalking Horse Buyer;

g.    The CPN claim based upon an “Agreement” dated July
      15, 2015, and a “Memorandum” recorded with the
      Pottawatomie County Clerk on May 12, 2016, as
      Instrument No. 201600005455 (filed as Proof of Claim
      No. 42), will be allowed as general unsecured claim in
      the amount of $2,965,656,50;

h.    Upon entry of final unappealed orders granting this
      Motion to Compromise and approving the Motion to
      Sell, the parties will execute a Joint Stipulation of
      Dismissal with Prejudice of the Adversary Proceeding
      (Adv. No. 18-01048 SAH);

i.    Upon entry of final unappealed orders granting this
      Motion to Compromise and approving the Motion to
      Sell, the parties to the following actions will execute
      Dismissals with Prejudice in form and substance agreed
      to by such parties of: (1) the action styled: CATHOLIC
      ORDER OF FORESTERS, an Illinois fraternal benefit
      society, v. ST. GREGORY'S UNIVERSITY, INC., an
      Oklahoma not for profit corporation, eta., Case No. CJ-
      2017-409 in the District Court of Pottawatomie County,
      Oklahoma; and (2)         the action styled: CITIZEN
      POTAWATOMI NATION, v. ST. GREGORY'S

                              3
            Case: 17-15134     Doc: 217        Filed: 11/14/18   Page: 4 of 9



                  UNIVERSITY, INC., an Oklahoma not for profit
                  corporation, also known as CATHOLIC UNIVERSITY
                  OF OKLAHOMA INC., an Oklahoma not for profit
                  corporation d/b/a ST. GREGORY'S UNIVERSITY, -and-
                  BENEDICTINE FATHERS OF SACRED HEART
                  MISSION, INC., a not for profit corporation, also known
                  as ST. GREGORY'S ABBEY, Case No. CJ-2017-416 in
                  the District Court of Pottawatomie County, Oklahoma,
                  and will deliver the same to the escrow agent for the
                  closing of the sale described in the Motion to Sell for
                  recording upon closing of said sale;

            j.    No party will be allowed a claim arising under 11 U.S.C.
                  §502(h);

            k.    All terms of settlement are conditioned upon approval of
                  this Court and all parties stipulate that in the event this
                  settlement is not approved by the Bankruptcy Court
                  and/or if the settlement terms are not fulfilled by the
                  parties, the representations made in the Motion to
                  Compromise and terms therein will not be deemed to
                  be admissions of any party or its counsel and will have
                  no collateral estoppel or other binding effect in any
                  further or future proceedings between the parties.


                                          ###

APPROVED FOR ENTRY.


/s/ John D. Mashburn                             /s/ George Wright
John D. Mashburn, OBA#12763                      George Wright, OBA #21873
JOHN D. MASHBURN, ATTORNEY AT LAW, P.C.          1601 Gordon Cooper Drive
1616 E 19th Street, Suite 301A                   Shawnee, OK 74801
Edmond, OK 73013                                 (405) 275-3121 (telephone)
(405) 726-9795 Telephone                         (405) 214-1108 (fax)
(405) 726-9796 Facsimile                         george.wright@potawatomi.org
john@mashburnlaw.net
                                                 ATTORNEYS FOR
ATTORNEYS FOR THE TRUSTEE                        CITIZEN POTAWATOMI NATION




                                           4
            Case: 17-15134    Doc: 217       Filed: 11/14/18   Page: 5 of 9




/s/ Courtney D. Powell                         /s/ John B. Heatly
Johnny G. Beech, OBA No. 655                   John B. Heatly, OBA 4037
Courtney D. Powell, OBA No. 19444              FELLERS, SNIDER, BLANKENSHIP
Spencer Fane, LLP                              BAILEY & TIPPENS, P.C.
9400 N. Broadway Ext., Suite 600               100 N. Broadway Ave., Suite 1700
Oklahoma City, OK 73114                        Oklahoma City, OK 73102
Telephone: 405-844-9900                        Telephone: (405) 232-0621
Facsimile: 405-844-9958                        Facsimile: (405) 232-9659
jbeech@spencerfane.com                         djones@fellerssnider.com
cpowell@spencerfane.com
                                               ATTORNEYS FOR CATHOLIC
ATTORNEYS FOR CITIZEN                          ORDER OF FORESTERS
POTAWATOMI COMMUNITY
DEVELOPMENT CORPORATION




/s/ Jared D. Giddens
Jared D. Giddens, OBA #3355
Bryan J. Wells, OBA #13367
Sara E. Daly, OBA #31974
Of the Firm:
CONNER & WINTERS, LLP
1700 One Leadership Square
211 N. Robinson
Oklahoma City, OK 73102
Telephone: (405) 272-5711
Facsimile: (405) 232-2695
jgiddens@cwlaw.com
bwells@cwlaw.com
sdaly@cwlaw.com

ATTORNEYS FOR BENEDICTINE
FATHERS OF SACRED HEART
MISSION, INC.




                                         5
             Case: 17-15134      Doc: 217        Filed: 11/14/18   Page: 6 of 9



                                        EXHIBIT A
                                        Sale Tract

A tract of land lying in the South Half (S/2) of Section Two (2), Township Ten (10) North,
Range Three (3) East of the Indian Meridian, Pottawatomie County, Oklahoma being more
particularly described as follows:

BEGINNING at the southeast corner of the Southwest Quarter, also being the southwest
corner of the Southeast Quarter of said Section 2; THENCE North 00°32'49" West, along
the west line of said Southeast Quarter, also being the east line of said Southwest Quarter,
a distance of 1,329.89 feet; THENCE South 89°27'17" West a distance of 176.51 feet to
a point on the east line of an easement granted to the Oklahoma Gas and Electric
Company recorded as Instrument No. 201800001275; THENCE North 00°30'25" West,
along the east line of said easement, a distance of 566.04 feet to a point on a curve;
THENCE Easterly along a non tangent curve to the right having a radius of 45.19 feet (said
curve subtended by a chord which bears South 80°01'47" East a distance of 30.20 feet) for
an arc distance of 30.79 feet; THENCE North 10°46'37" West a distance of 37.68 feet to
a point on a curve; THENCE Southwesterly along a non tangent curve to the right having
a radius of 32.94 feet (said curve subtended by a chord which bears South 47°24'20" West
a distance of 29.01 feet) for an arc distance of 30.04 feet; THENCE South 78°37'59" West
a distance of 36.31 feet to a point of curvature; THENCE Southwesterly along a curve to
the left having a radius of 129.74 feet (said curve subtended by a chord which bears South
46°50'45" West a distance of 127.15 feet) for an arc distance of 132.89 feet; THENCE
South 89°27'17" West a distance of 1,016.66 feet; THENCE North 00°31'41" West a
distance of 846.19 feet to a point on the north line of the South Half of said Section 2;
THENCE North 89°31'24" East, along the north line of said South Half of Section 2, a
distance of 2,044.95 feet; THENCE South 00°27'10" East a distance of 189.43 feet;
THENCE South 00°37'52" East a distance of 149.62 feet; THENCE South 89°20'29" West
a distance of 40.98 feet; THENCE South 00°03'02" East a distance of 131.13 feet;
THENCE North 88°36'14" East a distance of 102.24 feet; THENCE South 00°00'00" East
a distance of 2,189.26 feet to a point on the south line of the Southeast Quarter of said
Section 2; THENCE South 89°22'48" West, along said south line, a distance of 763.79 feet
to the POINT OF BEGINNING.

LESS AND EXCEPT:

A tract of land lying in the Southeast Quarter (SE/4) of Section Two (2), Township Ten (10)
North, Range Three (3) East of the Indian Meridian, Pottawatomie County, Oklahoma being
more particularly described as follows: COMMENCING at the southwest corner of said
Southeast Quarter; THENCE North 89°22'49" East, along the south line of said Southeast
Quarter, a distance of 326.21 feet; THENCE North 00°00'00" West a distance of 1485.41
feet to the POINT OF BEGINNING; THENCE North 00°59'03" West a distance of 176.97
feet; THENCE North 89°43'57" East a distance of 176.87 feet; THENCE South 01°02'54"
East a distance of 176.92 feet; THENCE South 89°42'58" West a distance of 177.07 feet
to the POINT OF BEGINNING.

Said described tract of land contains an area of 3,191,260 square feet or 73.2612 acres
more or less.

                                             6
             Case: 17-15134       Doc: 217       Filed: 11/14/18   Page: 7 of 9



                                      EXHIBIT B
                            Stables/Shapes Center Property

A tract of land lying in the Southwest Quarter (SW/4) of Section Two (2), Township Ten
(10) North, Range Three (3) East of the Indian Meridian, Pottawatomie County, Oklahoma
being more particularly described as follows:

COMMENCING at the southeast corner of the Southwest Quarter, also being the
southwest corner of the Southeast Quarter of said Section 2; THENCE North 00°32'49"
West, along the west line of said Southeast Quarter, also being the east line of said
Southwest Quarter, a distance of 1,329.89 feet; THENCE South 89°27'17" West a distance
of 176.51 feet to a point on the east line of an easement granted to the Oklahoma Gas and
Electric Company recorded as Instrument No. 201800001275 and the POINT OF
BEGINNING; THENCE continuing South 89°27'17" West a distance of 1144.21 feet;
THENCE North 00°31'41" West a distance of 485.28 feet; THENCE North 89°27'17" East
a distance of 1016.66 feet to a point on a curve; THENCE Northeasterly along a non
tangent curve to the right having a radius of 129.74 feet (said curve subtended by a chord
which bears North 46°50'45" East a distance of 127.15 feet) for an arc distance of 132.89
feet; THENCE North 78°37'59" East a distance of 36.31 feet to a point of curvature;
THENCE Northeasterly along a curve to the left having a radius of 32.94 feet (said curve
subtended by a chord which bears North 47°24'20" East a distance of 29.01 feet) for an arc
distance of 30.04 feet; THENCE South 10°46'37" East a distance of 37.68 feet to a point
on a curve; THENCE Westerly along a non tangent curve to the left having a radius of
45.19 feet (said curve subtended by a chord which bears North 80°01'47" West a distance
of 30.20 feet) for an arc distance of 30.79 feet to a point on the east line of the aforesaid
easement; THENCE South 00°30'25" East, along said east line, a distance of 566.04 feet
to the POINT OF BEGINNING.


Said described tract of land contains an area of 564,352 square feet or 12.9557 acres,
more or less.




                                             7
             Case: 17-15134      Doc: 217       Filed: 11/14/18   Page: 8 of 9



                                      EXHIBIT C
                                     Building Tract

A tract of land lying in the Southeast Quarter (SE/4) of Section Two (2), Township Ten (10)
North, Range Three (3) East of the Indian Meridian, Pottawatomie County, Oklahoma being
more particularly described as follows:

COMMENCING at the southwest corner of said Southeast Quarter; THENCE North
89°22'49" East, along the south line of said Southeast Quarter, a distance of 763.79 feet;
THENCE North 00°00'00" West a distance of 2,189.26 feet; THENCE South 88°36'14"
West a distance of 102.24 feet; THENCE North 00°03'02" West a distance of 131.13 feet;
THENCE North 89°20'29" East a distance of 40.98 feet; THENCE North 00°37'52" West
a distance of 149.62 feet to the POINT OF BEGINNING; THENCE North 00°27'10" West
a distance of 24.70 feet; THENCE South 88°56'28" East a distance of 51.16 feet; THENCE
South 01°04'26" West a distance of 23.79 feet; THENCE North 89°58'08" West a distance
of 50.51 feet to the POINT OF BEGINNING.

Said described tract of land contains an area of 1,232 square feet or 0.0283 acres, more
or less.




                                            8
             Case: 17-15134      Doc: 217       Filed: 11/14/18   Page: 9 of 9



                                       EXHIBIT D
                                    Theater Property

A tract of land lying in the Southeast Quarter (SE/4) of Section Two (2), Township Ten (10)
North, Range Three (3) East of the Indian Meridian, Pottawatomie County, Oklahoma being
more particularly described as follows:

COMMENCING at the southwest corner of said Southeast Quarter;

THENCE North 89°22'48" East, along the south line of said Southeast Quarter, a distance
of 326.21 feet;

THENCE North 00°00'00" West a distance of 1485.41 feet to the POINT OF BEGINNING;

THENCE North 00°59'03" West a distance of 176.97 feet;

THENCE South 89°43'57" West a distance of 159.05 feet;

THENCE South 00°44'02" East a distance of 177.01 feet;

THENCE North 89°42'58" East a distance of 159.82 feet to the POINT OF BEGINNING.

Said described tract of land contains an area of 28,217 square feet or 0.6478 acres, more
or less.

The basis of bearings for this legal description was North 89°22'48" East as the south line
of the Southeast Quarter of Section 2, Township 10 North, Range 3 East of the Indian
Meridian per the deed of record.




                                            9
